Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 were previously pending and subject to a non-final Office Action having a notification date of October 13, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on April 13, 2022 (the “Amendment”), amending claims 1, 5, 9, and 11.  The present Final Office Action addresses pending claims 1-18 in the Amendment.

	
Response to Arguments
Applicant’s arguments with respect to the claim objections and claim rejections under 35 USC 112(b) set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the claims continue to be rejected under 35 USC 101 and 103 as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At the bottom of page 9 of the Amendment, Applicant takes the position that methods and features of claims 1, 5, and 9 “improve the functioning of a computer by enabling efficient sorting of available data that is statistically reliable, and facilitate the process of reviewing data and publications and thereby increase data accuracy and consistency, as discussed in paragraphs [0004], [0006], [0036], and [0041] of the originally-filed application.  
	However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, while the claim limitations directed to determining valid risk factors, locating corresponding abstracts, selecting a subset, providing a candidate set from the subset, and modeling a health score based on the candidate set might facilitate the process of identifying statistically reliable data for use in modeling health scores for an input health condition, they do not improve computers or technology.  
In relation to Applicant’s assertion that “Thus, the claims recite a specific improvement in the functioning of a computer performing error correction coding and decoding under MPEP 2106.06(a),” the Examiner is unclear how this statement relates to the present application because the present claims do not recite error correction coding/decoding.
The 35 USC 101 rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At page 11 of the Amendment, Applicant takes the position that Oakley does not teach or suggest outputting any health score or remediation goal based on such health score (as called for in the independent claims).  The Examiner disagrees because column 19, lines 49-55 of Oakley discloses presenting (outputting) the results of the statistical characterization (health score) and reports to a user which is based on score and the “valid risk factors” per column 19, lines 16-48 and column 24, lines 54 through column 25, line 3 of Oakley discusses how the reports can include treatments (remediation goals) associate with the results of the statistical characterization (which is based on the scoring and risk factors noted above)).
	In relation to Applicant’s position that Al Hasan does not teach or suggest outputting any health score or remediation goal based on such health score (as called for in the independent claims), this position is moot because the Examiner relied on Oakley for this limitation as opposed to Al Hasan as noted above.
	The 35 USC 103 rejection is maintained.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-4, 13, and 16 are directed to a method (i.e., a process), claims 5-8, 14, and 17 are directed to an apparatus (i.e., a machine), and claims 9-12, 15, and 18 are directed to a non-transitory computer-readable medium (i.e., a manufacture).  Accordingly, claims 1-18 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 5 includes limitations that recite at least one abstract idea.  Specifically, independent claim 5 recites:

An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to 
receive an input health condition; 
score the health condition by: 
determining a set of valid risk factors for the health condition; 
locating abstracts in a database corresponding to each risk factor of the set of valid risk factors; 
selecting a subset of manuscripts based on the abstracts; 
providing a candidate set of manuscripts from the subset of manuscripts; and
modeling a health score based on the candidate set of manuscripts; and 
output the health score and at least one remediation goal based on the health score and the set of valid risk factors.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because scoring a health condition by determining a set of valid risk factors for the health condition, locating abstracts in a database corresponding to each risk factor of the set of valid risk factors, selecting a subset of manuscripts based on the abstracts, providing a candidate set of manuscripts from the subset of manuscripts, and modeling a health score based on the candidate set of manuscripts are observations/evaluations/judgments/analyses t7hat can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a human could practically in their mind (e.g., with pen and paper) “score” some health condition (e.g., type 2 diabetes) by determining risk factors (e.g., overweight, family history, etc.) for the condition, finding abstracts (e.g., publications) corresponding to the risk factors (e.g., via mentally reviewing a database), selecting a subset of manuscripts (e.g., articles, journal entries, etc.) based on the abstracts (e.g., via eliminating irrelevant manuscripts), providing some “candidate” set of manuscripts from the subset (e.g., most reliable or trustworthy), and then modeling a health score such as based on in how many of the candidate set are the risk factors found or the like.  
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2, 3, 6, 7, 10, and 11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2, 6, and 10, these claims recite how the selecting the manuscript subset includes applying a black list to the abstracts to avoid including corresponding manuscripts in the subset which can be practically performed in the human mind at such high level of generality (“mental processes”).
-In relation to claims 3, 7, and 11, these claims recite how providing the candidate set of manuscripts includes scoring the manuscript subset based on factors whereby the highest scoring portion of the scored manuscripts are provided as the candidate set which can be practically performed in the human mind at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus, comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), cause the apparatus at least to 
receive an input health condition (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
score the health condition by: 
determining a set of valid risk factors for the health condition; 
locating abstracts in a database corresponding to each risk factor of the set of valid risk factors; 
selecting a subset of manuscripts based on the abstracts; 
providing a candidate set of manuscripts from the subset of manuscripts; and
modeling a health score based on the candidate set of manuscripts; and 
output the health score and at least one remediation goal based on the health score and the set of valid risk factors (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, memory, and program code, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving the input health condition and outputting the health score and remediation goal based on the score and risk factors, the Examiner submits that these additional limitation merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated; outputting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 5 and analogous independent claims 1 and 9 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 5 and analogous independent claims 1 and 9 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 4, 8, and 12: These claims recite various types of factors (e.g., data granularity, sample size, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 13-15: These claims specify various types of health risks (e.g., lifestyle, medical history, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 16-18: These claims recite various types of health scores (e.g., health profile score, condition-based assessment score, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the processor, memory, and program code amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving the input health condition and outputting the health score and remediation goal based on the score and risk factors which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-18 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,930,218 to Oakley et al. (“Oakley”) in view of U.S. Patent App. Pub. No. 2018/0307749 to Al Hasan et al. (“Al Hasan”):
	Regarding claim 1, Oakley discloses a method (Figure 15), comprising:
a processor executing computer program instructions stored on a memory and thereby receiving an input health condition (column 18, lines 16 and 66 discuss an initial assessment and an ailment of interest which are an “input health condition”; also see processor 102 in Figure 1A, ROM 106 in Figure 1A, and instructions at column 6, lines 13-15); 
the processor scoring the health condition (column 19, lines 43-47 discuss performing a statistical analysis (a “scoring” operation) to determine the likelihood that a patient has the ailment/health condition which would be performed by the processor 102 in Figure 1A) by: 
determining a set of valid risk factors for the health condition (column 19, lines 16-28 discuss examples of data relations such as decreasing alpha power in the frontal cortex (a “valid risk factor”) correlating with decreased mental flexibility (a mental impairment “health condition”), theta-to-beta power ratio (another “valid risk factor”) correlating with concentration impairments (part of the mental impairment health condition); 
locating abstracts in a database corresponding to each risk factor of the set of valid risk factors (column 19, lines 16-28 notes how articles (“abstracts”) in a digital library (“database”) can be identified that include the data relations which include the “valid” risk factors as discussed above); 
...
...
modeling a health score based on the [abstracts] (column 19, lines 29-48 discuss computing the desired data relations and statistical characterizations (“health score”) to determine the likelihood that a patient has the ailment/health condition; as the data relations are found in the articles/abstracts per column 19, lines 16-17 as noted previously, then the “health score” is modeled based on the abstracts); and 
the processor outputting, to one or more hardware terminals, the health score and at least one remediation goal based on the health score and the set of valid risk factors (column 19, lines 49-55 disclose presenting (outputting) the results of the statistical characterization (health score) and reports to a user on a display (which would include one or more hardware terminals and where the outputting would be performed by the processor 102 of Figure 1A) which is based on score and the “valid risk factors” per column 19, lines 16-48; furthermore, column 24, lines 54 through column 25, line 3 discusses how the reports can include treatments (remediation goals) associate with the results of the statistical characterization (which is based on the scoring and risk factors noted above)).
	While Oakley discloses locating “abstracts” in a database corresponding to the risk factors per column 19, lines 16-28 as noted above, Oakley appears to be silent regarding selecting a subset of manuscripts based on the abstracts, and providing a candidate set of manuscripts from the subset of manuscripts.
Nevertheless, Al Hasan teaches ([0036]) that it was known in the healthcare informatics art to retrieve candidate articles (a “subset of manuscripts”) by searching through abstracts of given articles and then ranking and filtering the candidate subset (to obtain a “candidate set of manuscripts”) to improve the relevance of the results thereby allowing physicians to make better-informed clinical decisions and improve healthcare quality and patient outcomes ([0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a subset of manuscripts based on the abstracts and provided a candidate set of manuscripts from the subset of manuscripts in the system of Oakley as taught by Al Hasan to improve the relevance of the results thereby allowing physicians to make better-informed clinical decisions and improve healthcare quality and patient outcomes.  As the manuscript subset is selected from the abstracts and then a candidate set of manuscript is selected from the subset to improve the relevancy of the results per the above combination with Al Hasan, then the modeling of the health score in Oakley would thus be based on the candidate set of manuscripts such that the modeled health score is more relevant and accurate leading to improved treatment goals and decision-making.

	Regarding claim 3, the Oakley/Al Hasan combination discloses the method of claim 1, further including wherein the providing the candidate set of manuscripts comprises: scoring the subset of manuscripts based on a plurality of factors (per [0036] of Al Hasan, the candidate results are ranked (scored) using various weighting operations to address clinical questions (based on factors)), wherein a highest-scoring portion of the scored manuscripts are provided as the candidate set for modeling of manuscripts (again per [0036] of Al Hasan, the provided ranked candidate list (which is the “candidate set of manuscripts” as noted in relation to claim 1) would include the “highest scoring portion of the scored manuscripts” (e.g., those manuscripts/results/articles that are ranked higher than others); as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a subset of manuscripts based on the abstracts and provided a candidate set of manuscripts from the subset of manuscripts in the system of Oakley as taught by Al Hasan to improve the relevance of the results thereby allowing physicians to make better-informed clinical decisions and improve healthcare quality and patient outcomes).

 Regarding claim 5, Oakley discloses an apparatus (Figure 1A), comprising: 
at least one processor (processor 102 in Figure 1A); and 
at least one memory (ROM 106 in Figure 1A) including computer program code (column 6, lines 13-15), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
The remaining limitations of claim 5 are disclosed by the Oakley/Al Hasan combination as discussed above in relation to claim 1.

Claim 7 is rejected in view of the Oakley/Al Hasan combination as discussed above in relation to claim 3.

Regarding claim 9, Oakley discloses a non-transitory computer-readable medium (ROM 106 in Figure 1A) encoded with instructions (column 6, lines 13-15) that, when executed in hardware (processor 102 in Figure 1A), perform a process, the process comprising:
The remaining limitations of claim 9 are disclosed by the Oakley/Al Hasan combination as discussed above in relation to claim 1.

Claim 11 is rejected in view of the Oakley/Al Hasan combination as discussed above in relation to claim 3.

Regarding claim 16, the Oakley/Al Hasan combination discloses the method of claim 1, further including wherein the health score comprises at least: a health profile score (column 8, lines 1-8 discusses how the statistical characterization (“score”) can provide an indication of various mental/physical ailments of the test subject which would be indicative of a “health profile” of the subject (and such that the score would be a “health profile score”), a condition-based assessment score (per column 19, lines 29-48 of Oakley, the statistical characterization (“score”) provides an indication of a likelihood of a patient having a particular ailment/condition (such that the score is a “condition-based assessment score”), a risk factor based assessment score (per column 19, lines 29-48 of Oakley, the statistical characterization (“score”) provides an indication as to whether the data relation of column 19, lines 15-28 of Oakley (which discusses risk factors such as decreased alpha power, etc. as discussed in relation to claim 1) indicates an ailment (such that the score is a “risk factor based assessment score”), a goal-setting score (per column 24, line 5 through column 25, line 3 of Oakley, the statistical characterization (score) leads to generation of a treatment report whereby it would be a “goal” for the patient to perform/complete such treatment (such that the score is a “goal-setting score”)), and a health actions and engagement score (column 8, lines 23-27 of Oakley discusses how the statistical characterization (score) can provide an indication of the effectiveness of the treatment which would thus provide an indication of how engaged the patient is in relation to the treatment (such that the score would be a “health actions and engagement score”).

Claims 17 and 18 are rejected in view of the Oakley/Al Hasan combination as discussed above in relation to claim 16.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,930,218 to Oakley et al. (“Oakley”) in view of U.S. Patent App. Pub. No. 2018/0307749 to Al Hasan et al. (“Al Hasan”) as respectively applied to claims 1, 5, and 9 above, and further in view of U.S. Patent App. Pub. No. 2016/0188601 to Ganesamoorthi et al. (“Ganesamoorthi”):
Regarding claim 2, the Oakley/Al Hasan combination discloses the method of claim 1 but appears to be silent regarding wherein the selecting the subset of manuscripts comprises: applying a black list to the located abstracts to avoid including corresponding manuscripts in the selected subset of manuscripts.
Nevertheless, Ganesamoorthi teaches ([0031]) that it was known in the healthcare informatics art to filter health content (e.g., articles, books, etc. per [0029] for use in education regarding various medical conditions per [0003]) via removing content from black-listed content sources to avoid inclusion of content that is not educational, informative, or instructive ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the selecting the manuscript subset in the system of the Oakley/Al Hasan combination to include applying a black list to the located abstracts to avoid including corresponding manuscripts in the selected subset of manuscripts as taught by Ganesamoorthi to avoid inclusion of content that is not educational, informative, or instructive.

	Claims 6 and 10 are rejected in view of the Oakley/Al Hasan/Ganesamoorthi combination as discussed above in relation to claim 2.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,930,218 to Oakley et al. (“Oakley”) in view of U.S. Patent App. Pub. No. 2018/0307749 to Al Hasan et al. (“Al Hasan”) as respectively applied to claims 3, 7, and 11 above, and further in view of U.S. Patent App. Pub. No. 2018/0011856 to Li et al. (“Li”), U.S. Patent App. Pub. No. 2009/0299645 to Colby et al. (“Colby”), and U.S. Patent App. Pub. No. 2001/0039657 to Fopeano et al. (“Fopeano”):
Regarding claim 4, the Oakley/Al Hasan combination discloses the method of claim 3 but appears to be silent regarding wherein the plurality of factors comprise granularity of data, sample size, study location, study design, date of publication, impact of journal, and diversity of gender.
Nevertheless, Li teaches ([0022] and claim 17) that it was known in the healthcare informatics art to update a source trustworthiness score for medical sources based on the number of elements in the sources (where “elements” are content items in the sources per [0018], such that the scores would thus be updated based on a “granularity of data” factor corresponding to the number of elements/content items in the sources) to accurately estimate the reliability of the medical sources thereby providing for more informed decision-making.  Furthermore, Colby teaches ([0658]-[0659]) that it was known in the healthcare informatics art to rank journal articles based on a number of factors including number of people in study (sample size), place of study (study location), type of study (study design), year study was published (date of publication), and impact factor of journal (impact of journal), where the ranking provides an indication regarding whether the journal articles should be considered for determining risk values and associations between genetic variants (risk factors) and a disease/condition, which would advantageously identify journal articles that are more relevant than others in relation to a particular medical condition thereby providing for more informed decision-making.  Still further, Fopeano teaches ([0060]-[0061]) that it was known in the healthcare informatics art ([0013] and [0046]) to rank and score data content based on, inter alia, gender diversity, for use by a doctor when treating a patient ([0046]), to emphasize positive content qualities thereby making the content more relevant to a wider variety of genders.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of factors of the Oakley/Al Hasan combination to include granularity of data, sample size, study location, study design, date of publication, and impact of journal as taught by Li and Colby to advantageously identify journal articles/manuscripts and other medical sources that are more relevant/reliable than others thereby providing for more informed decision-making and improved patient outcomes.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of factors of the Oakley/Al Hasan combination to include diversity of gender as taught by Fopeano to emphasize positive content qualities thereby making the content more relevant to a wider variety of genders.

Claims 8 and 12 are rejected in view of the Oakley/Al Hasan/Li/Colby/Fopeano combination as discussed above in relation to claim 2.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,930,218 to Oakley et al. (“Oakley”) in view of U.S. Patent App. Pub. No. 2018/0307749 to Al Hasan et al. (“Al Hasan”) as respectively applied to claims 1, 5, and 9 above, and further in view of U.S. Patent App. Pub. No. 2009/0299645 to Colby et al.:
	Regarding claim 13, the Oakley/Al Hasan combination discloses the method of claim 1, further including wherein the determining the set of valid risk factors comprises including, among the set of valid risk factors, health risks based on lifestyle (column 18, lines 20-26 of Oakley discusses using lifestyle information to determine that a patient may have a certain medical condition/ailment; as such lifestyle information lead to potential diagnosis of the medical condition/ailment, then there is a health risk based on lifestyle), medical history (column 18, lines 20-26 of Oakley discusses using lifestyle information to determine that a patient may have a certain medical condition/ailment; as such lifestyle information lead to potential diagnosis of the medical condition/ailment, then there is a health risk based on lifestyle),... 
	However, the Oakley/Al Hasan combination appears to be silent regarding the health risks being based on family history and genetic data.
Nevertheless, Colby teaches that it was known in the healthcare informatics art that a person’s genetic profile ([0583]) and family disease history ([0591]) can provide an indication of a relative risk of various medical conditions which advantageously aids medical professionals in providing recommendations to reduce the overall risk to harmful or unwanted phenotypes ([0587]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the health risks of the Oakley/Al Hasan combination to further be based on family history and genetic data as taught by Colby to advantageously aid medical professionals in providing recommendations to reduce the overall risk to harmful or unwanted phenotypes.

	Claims 14 and 15 are rejected in view of the Oakley/Al Hasan/Colby combination as discussed above in relation to claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686